In an action to recover damages for breach of contract, Jerome L. Spiegelman appeals from an order of the Supreme Court, Kings County (Rader, J.), dated October 14, 1983, which denied his motion for a protective order. 11 Order affirmed, without costs or disbursements. H It has been consistently held that the failure to make a timely motion for a protective order under CPLR 3122 forecloses all inquiry concerning the propriety of a notice of discovery and inspection pursuant to CPLR 3120 and the information sought to be discovered thereunder, except as to requests which are palpably improper or as to privileged matter under CPLR 3101 (Coffey v Orbachs, Inc., 22 AD2d 317; Caveney v Sorrano, 84 AD2d 557\Zambelis v Nicholas, 92 AD2d 936). 1i Since the notice herein was objected to solely on the ground that it was requested prematurely and the motion for a protective order incorporating that objection was untimely made, the order denying the motion for a protective order was proper and should be affirmed. Mollen, P. J., Titone, Lazer and Mangano, JJ., concur.